The conclusion reached by the majority of the court in this case seems to be based mainly on statements made in the opinions in Thurston v. Miller, 10 R.I. 358, and Clark v. Baker,47 R.I. 1, and which are admitted in the foregoing opinion to be only dicta. A careful consideration of the language of the opinion in the former of those two cases has fully convinced me that the statement *Page 137 
therein which was relied upon in the opinion in the latter of them and in the opinion of the court in the instant case was not even a dictum in favor of the conclusion that a sale of real estate for the collection of an unpaid tax thereon is invalid, unless a deed to the purchaser is made within ten days after such sale.
This statement was as follows: "The deed may be made at any time after the sale, and before the time limited for the collector's return." The pertinent statutory provision required that the collector making the sale "shall make a return of all his proceedings" within ten days after the sale. The first noticeable feature of the statement is that it is not at all equivalent to a statement that the deed must be made before the time limited for the collector's return; and the only way to get the latter meaning from it is by the application of the old maxim "expressio unius est exclusio alterius", which is a dangerous maxim to apply. In re The Constitutional Convention,55 R.I. 56, 79 et seq.; Industrial Trust Co. v. Goldman, 59 R.I. 11, 18.
To my mind an examination of the context of the sentence above quoted from Thurston v. Miller, supra, shows convincingly that the court in that case had no intention to construe the statutory provision in question as requiring, and not merely permitting, the collector's deed to the purchaser to be made within ten days after the sale. The statutory provision then was the same as the corresponding section involved in the instant case, except that then the last clause was "which return shall be prima facie evidence of the facts therein stated", and in the later section the words "prima facie" are omitted.
This court, before which the case was tried without a jury, found that the return, which the collector who had made the sale had filed within ten days thereafter, did not show compliance by him with all the essential requirements for a valid sale. It also found that the plaintiff, who had *Page 138 
purchased at the sale the real estate in question and received a deed of it from the collector, had introduced evidence at the trial to prove that the collector had complied with these requirements.
The defendant, however, who owned this real estate, if the deed was invalid, had contended "that for these defects in the return, the sale is void, and that to render the deed valid, the return must not only be made within the ten days, but must be a return of all the proceedings of the collector down to the time of making the sale."
Clearly his contention was that if the return did not show compliance by the collector with all the requirements for a valid sale, the deed would be void, even if it could be shown by extrinsic evidence that he had in fact complied with all these requirements down to the time of filing his return. This was the contention that this court was discussing on page 363 of its opinion.
In so doing, it stated that its attention had been called "to several cases in other states holding that without a return of all a collector's proceedings within the time prescribed by their statutes the collector's deed will be void." It then went on to distinguish those cases, from the one then before the court, on the ground that the statutes in those states, relating to sales for taxes, varied essentially from the corresponding statute in this state.
It pointed out that in those states the owner's right to redeem from the sale was exercisable during a period of a certain length, beginning at the time for the collector's return, which must be filed within thirty days after the sale, the redemption must be from the collector, and no deed could be given untilafter the collector had made his return and the time for redemption had expired.
Evidently in such a situation the collector's return could not include a recital of the making of the deed and it would *Page 139 
be reasonable to hold that the return must include a statement of all the collector's proceedings in the matter up to and including the sale. But that reasoning would not apply, if the deed could, under the statute, be made before the expiration of the time limited for the filing of the collector's return. Then, if it was so made and recorded, it might serve the purposes of a proper return, by stating compliance by the collector with the requirements of a valid sale, or it might be possible, by extrinsic evidence, to prove such compliance.
In either of these situations it would be unjust to the purchaser-grantee to have his deed held to be invalid because the collector, after making the deed, did not file a complete return. This, in my judgment, is just what this court had in mind when it pointed out that the statute in this state differed vitally from those in the other states referred to, in that here the redemption must be from the purchaser and not from the collector, and the deed might be made before the time limited for the collector's return.
The deed must of course be made after the sale, and the question whether or not it could validly be made after the time limited for the collector's return had no relevancy whatever to the matter then under discussion by the court. Therefore I cannot see why this court should have wished to express any opinion about that, especially without any discussion of that question or any consideration of the section involved, when read in the light of other relevant sections of the same chapter.
What this court said was this: "The deed may be made at any time after the sale, and before the time limited for the collector's return". The use of the word "may" instead of "must" is most noticeable; and the use of the comma after the word "sale" clearly indicates to my mind that the sentence was intended by the court to have the same meaning as if it had been: "The deed may be made at any time after *Page 140 
the sale, and may be made before the time limited for the collector's return". In my judgment it should be so interpreted and not as impliedly stating that the deed must not be madeafter the return.
Therefore there is, in my judgment, no reason for believing that this court in its opinion in that case intended to make any ruling or to express any opinion as to when the period for the making of a deed would expire. It should also be noticed that in that case this court found that the collector's return did not show that he had complied with all the statutory requirements for a tax sale of real estate, no proceedings by him by way of giving the required previous notice of the sale being stated. Yet this court held that this omission in the return was not fatal to the validity of the deed; but that compliance by the collector with the statutory requirements could be proved by extrinsic evidence.
This shows that this court was then interpreting liberally
the section in question and tends strongly, I think, to support the view that it did not mean to lay down a rule that a tax deed cannot be valid, unless made before the expiration of the period of ten days next after the sale. The decision also definitely placed this court in the class of supreme courts which have held that in statutes requiring an officer who sells real estate for taxes to do certain things, only those provisions are mandatory which tend to protect the rights of those whose real estate is being sold.
It is true that the opinion of this court in Clark v.Baker, supra, contained the language quoted in the opinion of the court in the instant case to the effect that there was much in sec. 16 "to lead one to believe that the statute contemplated a completed transaction in ten days including the giving of a deed." But this also was purely a dictum, which was not supported by any discussion of the language of that section; and it appears to me to have been mainly based on *Page 141 
a misconception of the reasoning, and the meaning of the language used, in the Thurston case.
To my mind it seems clear that when sec. 16 of G.L. 1923, chap. 62, is read in connection with other sections in the same chapter, the most natural and reasonable conclusion is that the collector who has made a sale of any real estate for the collection of a tax thereon is not required to make to the purchaser a deed thereof within ten days after such sale.
The first general statutory authority that is given by chap. 62 to the collector to make such a sale is in sec. 11, as follows: "The collector may advertise and sell any real estate liable for taxes in the manner hereinafter directed." There is no mention of the matter of a deed before sec. 17. The intervening sections seem to me to relate only to the matter of the sale itself, and to be not intended to regulate the separate matter of the making of a deed in accordance with the sale.
When it is stated in sec. 16 that "the collector, in all cases of sales of real estate, shall make a return of all his proceedings", this last word must, in my judgment, be taken as referring only to his proceedings in making the sale, which would include the giving of previous notice thereof and the particulars of the sale itself, and might well include the receipt of the purchase money, but need not include the making of a deed. It may be that if he has made a deed before making his return, it would be proper, under this section, for him to cover that in his return.
But to hold that the words "all his proceedings" must be construed as necessarily including the making of a deed, although the matter of a deed is not mentioned at all in the chapter before sec. 17, is, to my mind, giving a very strained construction to the language of sec. 16, a construction which is not justified by anything in the whole chapter. *Page 142 
It seems evident to me that the making of a deed is not a necessary part of a sale of real estate; but that the making and delivery of a deed is the execution by the vendor of his part of the contract that constitutes the sale. Therefore, and because of the absence in the chapter of any previous mention of a deed, it seems clear to me that the "proceedings", of which the collector is required by sec. 16 to file a return, do not include the making of a deed. This view is supported by language in the opinion in Clark v. Baker, supra, where, on page 4, this court said, after referring to sections 13, 14, 15, 16, 17, 18, 22, 23, 24 and 25 of G.L. 1923, chap. 62: "Examination of these sections leaves no doubt that the sale referred to is the auction sale and not the transaction completed by delivery of the deed."
Moreover, it seems clear to me on sound principle, and to be supported by the greater weight of authority, that the requirement, in statutes of this sort, of the filing, by a tax collector or other officer who has sold real estate for the collection of a tax thereon, of a report or return of his proceedings in making such sale is for the protection of the right of the owner of such real estate to redeem it from the sale; and that the only provisions with regard to such sale which are mandatory, so that the owner may have such sale held void, if they have not been complied with, are those which are inserted for the protection of his right to pay the tax before the sale has taken place or of his right to redeem the real estate from the sale. See Landis v. Vineland, 61 N.J.L. 424, 39 A. 685.
There at page 425 (686), the court says: "The question whether the title of a purchaser at a tax sale can be defeated by the failure of the officer to make return of his proceedings within the time prescribed by law, has been answered by courts both affirmatively and negatively. Some have held that all such provisions of the statute are mandatory, and strict compliance with them is necessary to perfect the title *Page 143 
of the purchaser; others have decided that only those provisions are mandatory which tend to protect the rights of parties jeopardized by the sale, and that in other respects statutory rules as to the officer's proceedings subsequent to the sale are merely directory."
Then, at page 426 (686), after discussing several New Jersey cases and quoting from the opinions therein, the court says: "On these cases it seems safe to say that all proceedings up to and at the sale must be in accordance with the directions of the statute, and that such proceedings subsequent to the sale as are designed for or are conducive to the protection of the owner must likewise be regularly taken."
In the instant case I cannot see that the making and reporting, by the collector, within ten days after the sale of a deed of the real estate sold, are any protection to the right of the owner to redeem the real estate from the sale or to any other right of his. The period of time during which that right may be exercised runs from the sale and not from the making of the deed; and therefore it makes no difference, in the exercise of the right to redeem, when a deed of the real estate has been made or whether any has been made at all, or whether, if made, the making of it is stated in the collector's return.
If the collector complies with the statutory requirements, for his proceedings in giving notice of, and in making, the sale, and files a record of such proceedings within ten days after the sale, and collects the purchase price, the right of the owner to redeem, from the purchaser, is equally protected whether or not the collector has made a deed of the real estate to the purchaserwithin the ten days or at any time.
It is noteworthy, also, that sec. 17 of the same chapter, the section which states the effect of the deed made of real *Page 144 
estate sold for the payment of taxes, does not prescribe any period of time within which the deed must be made, in order to be effective. If the framers of the chapter had intended to require therein that, in order for the deed to the purchaser of land at a sale for taxes to be valid, it must be made within ten days after the sale, they would, in my judgment, have stated such requirement in this sec. 17, and not left it to be inferred, by what seems to me a very strained construction, from the language of sec. 16.
Moreover, it is also noteworthy that in sec. 18 of the same chapter, which provides for the right of redemption, by the owner, of real estate sold for taxes, it is stated that such owner "may redeem the same upon repaying to the purchaser the amount paid therefor. . . ." (italics mine) It seems clear to me that if the drafters of the chapter had intended by sec. 16 to require that a deed must be made to the purchaser within ten days after the sale, and might be made before the filing of the return in the town clerk's office, they would have provided in sec. 18 that the owner could redeem the real estate from the "grantee" of such real estate and not that he could redeem it from the "purchaser."
After careful reading and consideration of the language of this chapter, I am unable to see therein a single indication of such an intent and I find much to the contrary; and I am convinced that under that section a tax deed cannot properly be held to be invalid because it was not made within ten days after the tax sale. Therefore, I must respectfully dissent from the opinion of the court and from the result reached therein.